ORDER

PER CURIAM:
Angela Jones appeals from an order issued by the Labor & Industrial Relations Commission disqualifying her from receiving unemployment benefits for six weeks based upon a finding that she was terminated from her employment with Southwest Payroll Services, LLC for misconduct related to work. After a thorough review of the record, we conclude that the Commission’s order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).